Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhongyu Wang on Friday, January 7, 2022 @10:06 am via a voice mail message left for the Examiner.

The application has been amended as follows: 
In the Claims
Claim 20 with the following.
-- 20. The method of claim 17, further comprising administering one or more treatment(s), wherein said treatment(s) comprise(s) surgery, radiation therapy, a chemotherapeutic agent, a target therapy, an antibody-drug conjugate or ADC, an immunotherapy, or a CAR-T therapy . --  .

Claim 22, line 5 of the claim:
	replace “wherein”  with  
-- wherein
A is -CH2- or -O-; -- .

Claim 22, page 13, line 5 of the page:
	replace “R5 independently, is”  with  
-- R5 is -- .

Claim 22, page 13, line 9 of the page:
	replace “-P(O)(Ra)-; wherein”  with  
-- or -P(O)(Ra)-; wherein -- .
Claim 22, the next to the last line of the claim:
	replace “k is 0, 1, 2, 3, 4, 5, 6, 7, or 8; and”  
with  
-- k is 0, 1, 2, 3, 4, 5, 6, 7, or 8;
   p is 0, 1, 2, 3, or 4; and -- .


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 7, 2022
Book XXVI, page 215